
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 105
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2009
			Mr. Farr (for himself
			 and Mr. Blunt) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Expressing support for designation of the
		  week beginning on the second Saturday in May as National Travel and
		  Tourism Week.
	
	
		Whereas business and leisure travel are vital to the
			 United States, enhancing our economic prosperity, health care, education,
			 cultural understanding, and public diplomacy;
		Whereas the travel industry is the fifth largest employer
			 in the United States, supporting 7,700,000 workers in the United States;
		Whereas domestic and international travel is a
			 $740,000,000,000 industry producing $115,000,000,000 in Federal, State, and
			 local tax revenues;
		Whereas international travel to the United States is a
			 critical tool for enhancing the country’s image abroad and has significantly
			 benefited the Nation’s balance of trade for 20 years;
		Whereas overseas visits to the United States are still
			 633,000 visits below pre-September 11 levels;
		Whereas the United States must keep a better pace with the
			 expanding global travel market starting with a nationally coordinated travel
			 promotion program to attract millions of new international visitors;
		Whereas business travel, particularly meetings and events,
			 are core functions that help companies to strengthen business relationships,
			 align and educate employees and customers, and reward business
			 performance;
		Whereas travel can serve as a catalyst to help stimulate
			 the national economy;
		Whereas Congress designated the first National
			 Tourism Week in 1984 and encouraged celebrations in all 50 States and
			 the Territories;
		Whereas National Tourism Week has been
			 observed and celebrated each May since; and
		Whereas the week beginning on the second Saturday in May
			 would be an appropriate week to designate as “National Travel and Tourism Week:
			 Now, therefore, be it
		
	
		That Congress—
			(1)supports the
			 designation of “National Travel and Tourism Week”;
			(2)calls on
			 governors, mayors, and other elected officials from across the country to issue
			 proclamations to raise awareness of the value of travel to the welfare of the
			 Nation; and
			(3)encourages the
			 President to issue a proclamation encouraging the people of the United States
			 to observe such week with appropriate ceremonies and activities.
			
